Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgment is made of applicant’s amendment which was received by the office on June 22, 2022. Claims 1-10 are currently pending. 

Drawings
The drawings filed on 6/22/2022 are accepted. In view of the drawings filed on 6/22/2022 the objections made against the drawings in the office action of 12/22/2021 have been withdrawn. 

Claim Objections
In view of the amendment filed on 6/22/2022 clarifying the language of claims 9-10 the objections made against the claims in the office action of 12/22/2021 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 6/22/2022 clarifying the language of the claims the 112 rejections made against the claims in the office action of 12/22/2021 have been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0235357 to Woodward et al. (Woodward) (previously cited). 
In reference to at least claim 1
Woodward teaches a cannula which discloses a medical device for anchoring an implantable heart pump in an opening of a ventricular wall of a heart (e.g. blood pump, Figs. 5,6, para. [0042]-[0050]), comprising: a first flange having a hole (e.g. sewing ring 14), an assembly comprising a hollow body (e.g. elongated tubular shank comprising a lumen 2, para. [0027]) at the distal end of which a self-expanding membrane is placed (e.g. adaptor 1) between a first so-called deformed configuration in which the membrane has a tubular shape and a second called an initial configuration, defining a second flange (e.g. adaptor is flexible and pliable so as to allow deformation of the adaptor for insertion, para. [0012], [0028]), the first flange being separate from the assembly (e.g. sewing ring is slidably mounted on the cannula assembly, para. [0040]), said assembly being configured to be at least partially introduced, distal end first, through the hole of said first flange (e.g. sewing ring is slidably mounted on the cannula assembly, para. [0040], adaptor is flexible and pliable allowing deformation through a cored hole, para. [0028], therefore it is inherent that the adaptor with hollow body has a structural configuration that is configured to be introduced distal end first through the hole of the sewing ring), the assembly being configured so as to be inserted at least partially through the hole of the first flange (e.g. sewing ring is slidably mounted on the cannula assembly, para. [0040] and then assembly is positioned at least partially through hole within the ventricular wall, Figs. 5-6), and clamping means (e.g. sewing collar 15) for assembling the first flange and the proximal end of the hollow body when said assembly has been partially inserted into the hole (e.g. sewing collar 15), the clamping means being configured to slide along the hollow body so as to be pressed against the first flange (e.g. inside sewing collar and said sewing collar connected to the sewing ring, para. [0049]-[0050]).
In reference to at least claim 2
Woodward discloses the device as claimed in claim 1, characterized in that said first flange is made of a material that can be sutured or stapled (e.g. sewing ring may be constructed of a relatively hard or rigid material that includes suture holes, para. [0041]).
In reference to at least claim 3
Woodward discloses the device as claimed in claim 1, characterized in that said first flange having two end faces connected to each other by a side wall (e.g. sewing ring 14 has two end faces, Fig. 4), one of said two faces being configured to abut the outer surface of said ventricular wall and comprises a circular groove in communication with an orifice opening out on said side wall (e.g. end face that contacts the ventricular wall includes circular groove, Figs. 5-6).
In reference to at least claim 4
Woodward discloses the device as claimed in claim 1, characterized in that the device further comprises a first sealing element intended to be placed between said clamping means and said first flange (e.g. inside sewing collar connected to the sewing ring 14 using threads and/or an adhesive, para. [0049]-[0050]). 
In reference to at least claim 6
Woodward discloses the device as claimed in claim 1, characterized in that said hollow body has a length greater than the sum of the thickness of the ventricular wall and said first flange (e.g. the length of the tubular shank comprising lumen 2 is greater than a thickness of the ventricular wall and first flange 14, Figs. 4-6). 
In reference to at least claim 7
Woodward discloses the device as claimed in claim 1, characterized in that said clamping means is configured to affect a reversible or temporary coupling of said first flange and the proximal end of said hollow body (e.g. sewing collar 15 connected to the sewing ring 14 using threads and/or an adhesive allowing adjustability of the location of the sewing ring 14, therefore the coupling between sewing collar 15 and 14 is reversible, para. [0049]-[0050]). 
In reference to at least claim 8
Woodward discloses the device as claimed in claim 1, characterized in that said clamping means is a nut (e.g. co-operating threads inside sewing collar 15, therefore sewing collar 15 includes a nut configuration, Fig. 5, para. [0049]-[0050]).
In reference to at least claim 9
Woodward discloses the device as claimed in claim 8, characterized in that, with said nut has an internal thread (e.g. co-operating threads inside sewing collar 15, therefore sewing collar 15 includes a nut configuration, para. [0049]-[0050]), the outer surface of a  proximal end of the hollow body has a complementary thread matching the thread of the nut (e.g. includes thread 13 is capable of engaging co-operating threads inside sewing collar 15, therefore sewing collar 15 includes a nut configuration, Fig. 5, para. [0049]-[0050]) in order to ensure the engagement and the movement of the nut along said outer surface part of said hollow body (e.g. includes thread 13 is capable of engaging co-operating threads inside sewing collar 15, therefore sewing collar 15 includes a nut configuration, Fig. 5, para. [0049]-[0050]). 
In reference to at least claim 10
Woodward discloses the device as claimed in claim 1, characterized in that the proximal end of the hollow body has a bore for the screwing-in or passage of a fastening element, so as to lock in position said heart pump that is introduced into said hollow body (e.g. blood pump connector 4 for locking a heart pump, para. [0027], [0037], [0054]-[0055],[0058]). 

Claim(s) 1,3-4, and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0143141 to Verkaik et al. (Verkaik). 
In reference to at least claim 1
Verkaik teaches a conformal cannula device and related methods which discloses a medical device for anchoring an implanted heart pump in an opening of a ventricular wall of a heart (e.g. anchored in a ventricular heart wall, para. [0009], [0038], [0060], [0062]), comprising: a first flange comprising a hole (e.g. external fixation flange assembly 110, Figs. 7A-8C, gasket 240 and adjustable restraint 230, Figs. 11A-15), an assembly having a hollow body (e.g. assembly 80 that includes flange 81, Figs. 7A-8C, assembly 201 that includes flange assembly 204, Figs. 11A-15), at the distal end of which is placed a membrane which is self-expandable (e.g. flange 81, Figs. 7A-8C, flange assembly 204, Figs. 11A-15; self-expanding, para. [0009]-[0010], [0077], [0080]) between a first configuration, called a deformed configuration, in which said membrane has a tubular shape (e.g. collapsed “deformed” configuration includes a tubular shape, Fig. 10A-10B, para. [0076]-[0077], [0080]), and a second configuration, called an initial configuration, defining a second flange (e.g. expands to define a second flange, flange 81, Figs. 7A-8C, flange assembly 204, Figs. 11A-15; self-expanding, para. [0009]-[0010], [0076]-[0077], [0080]) , said first flange being separate from said assembly (e.g. external fixation flange assembly 110, Figs. 7A-8C, gasket 240 and adjustable restraint 230, Figs. 11A-15 are separate from assembly 80 that includes flange 81, Figs. 7A-8C, assembly 201 that includes flange assembly 204, Figs. 11A-15), said assembly being configured to be at least partially introduced, distal end first, through the hole of said first flange (e.g. the collapsed configuration of the assembly 80 with flange 81, Figs. 7A-8C, flange assembly 204, Figs. 11A-15, Figs. 10A-10B, would allow for the distal end to be at least partially introduced through the hole of external fixation flange assembly 110, Figs. 7A-8C, gasket 240 and adjustable restraint 230, Figs. 11A-15), and a clamping means for connecting said first flange and the proximal end of said hollow body when said assembly has been partially inserted into said hole (e.g. clamping to reinforced portion of the conduit portion, para. [0075]), said clamping means being configured to slide along said hollow body in such a way as to be pressed against said first flange (e.g. clamping to reinforced portion of the conduit portion…interconnection between the frame assembly and the external fixation flange assembly, para. [0075]).
In reference to at least claim 3
Verkaik discloses the device as claimed in claim 1, characterized in that said first flange having two end faces connected to each other by a side wall (e.g. the first flange has two faces connected to each other by a side wall, Figs. 7A-7C), one of said two end faces being configured to abut the outer surface of said ventricular wall and comprises a circular groove in communication with an orifice opening out on said side wall (e.g. the first flange contains a circular groove in communication with an opening on said side wall, Figs. 7A-7C, one end of the flange is adapted for abutting against exterior tissue at the anastomosis site and includes a distal surface configured for tissue contact and homeostasis, Figs. 7A-7C, para. [0069]). 
In reference to at least claim 4
Verkaik discloses the device as claimed in claim 1, characterized in that the device further comprises a first sealing element intended to be placed between said clamping means and said first flange (e.g. may include ribs to facilitate a seal, para. [0084]).   
In reference to at least claim 6
Verkaik discloses the device as claimed in claim 1, characterized in that said hollow body has a length greater than the sum of the thickness of the ventricular wall and said first flange (e.g. assembly 80 that includes flange 81, Figs. 7A-8C, assembly 201 that includes flange assembly 204, Figs. 11A-15, the assembly has a length that is greater than the sum of the thickness of the ventricular wall, 7A-8C, Figs. 11A-15). 
In reference to at least claim 7
Verkaik discloses the device as claimed in claim 1, characterized in that said clamping means is configured to affect a reversible or temporary coupling of said first flange and the proximal end of said hollow body (e.g. device can be broken free from the tissue, para. [0011], disconnected from an associated blood flow device, para. [0091], therefore the coupling is reversible or temporary).  
In reference to at least claim 8
Verkaik discloses the device as claimed in claim 1, characterized in that said clamping means is a nut (e.g. a locking nut and sewing ring may be mounted near proximal end of tubular support, para. [0060], threaded nut, para. [0088]). 
In reference to at least claim 9
Verkaik discloses the device as claimed in claim 8, characterized in that, with said nut has an internal thread the outer surface of a proximal end of the hollow body has a complementary thread matching the thread of the nut in order to ensure the engagement and the movement of the nut along said outer surface part of said hollow body (e.g. a locking nut and sewing ring may be mounted near proximal end of tubular support, para. [0060], interfacing members may include a threaded interconnection, para. [0075], threaded nut, para. [0088]).
In reference to at least claim 10
Verkaik discloses the device as claimed in claim 1, characterized in that the proximal end of the hollow body has a bore for the screwing-in or passage of a fastening element, so as to lock in position a heart pump that is introduced into said hollow body (e.g. components for attaching the cannula assembly to a blood flow device which can include a coupling fitting and a compression ring, para. [0089]-[0090]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0235357 to Woodward (Woodward) in view of US 2017/0282840 to Larose et al. (Larose) (previously cited). 
In reference to at least claim 5
Woodward teaches a device according to claim 1 but does not explicitly teach a second sealing element comprising an anti- reflux valve placed in the internal channel delimited by said hollow body. 
Larose, in the same field of endeavor: retaining element for anchoring a blood pump to a wall of the ventricle, teaches a flanged heart tissue blocker which discloses a first flange (e.g. mounting ring 200, Figs. 1-3, 5) and an assembly having a flange member (e.g. 10, Figs. 1-3, 5) and a retaining element (e.g. 12, Figs. 1-3, 5) that define a tubular body (e.g. 14, Figs. 1-3, 5) containing a second sealing element (e.g. check valve such as a leaflet valve or duckbill valve, para. [0051]) to prevent loss of blood from within the heart prior to insertion of the inlet element of the mechanical pump (e.g. para. [0051]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Woodward to include a second sealing element such as check valve within a channel delimited by the hollow body, as taught by Larose, in order to provide the predictable result of preventing blood loss from within the heart prior to insertion of the blood pump. 

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. Applicant argues that Woodward does not teach an assembly having a hollow body, at the distal end of which is placed a membrane which is self-expandable between a first configuration, called a deformed configuration, in which said membrane has a tubular shape, and a second configuration, called an initial an configuration, defining a second flange, said first flange being separate from said assembly, said assembly being configured to be at least partially introduced, distal end first, through the hole of said first flange, the examiner respectfully disagrees. Apparatus claims and article claims are defined by the structural limitations within the claim, the manner of operating the device, e.g. introducing the assembly distal end first through the hole in the first flange, does not differentiate an apparatus from the prior art, see MPEP §2114. Woodward discloses a first flange having a hole (e.g. sewing ring 14), an assembly comprising a hollow body (e.g. elongated tubular shank comprising a lumen 2, para. [0027]) at the distal end of which a self-expanding membrane is placed (e.g. adaptor 1) between a first so-called deformed configuration in which the membrane has a tubular shape and a second called an initial configuration, defining a second flange (e.g. adaptor is flexible and pliable so as to allow deformation of the adaptor for insertion, para. [0012], [0028], therefore the adaptor is configured to deform the funnel shape to a tubular shape to allow insertion through the cored hole in the heart), the first flange being separate from the assembly (e.g. sewing ring is slidably mounted on the cannula assembly, para. [0040]), said assembly being configured to be at least partially introduced, distal end first, through the hole of said first flange (e.g. sewing ring is slidably mounted on the cannula assembly, para. [0040], Figs. 5-6, adaptor is flexible and pliable allowing deformation through a cored hole, para. [0028], therefore it is inherent that the adaptor with hollow body has a structural configuration that is configured to be introduced distal end first through the hole of the sewing ring). Woodward discloses that the adaptor is flexible and pliable so as to allow deformation of the adaptor for insertion through a cored hole in the heart of the patient (e.g. para. [0012], [0028]), therefore the adaptor is configured to deform the funnel shape to a tubular shape to allow insertion through the cored hole in the heart. Further, the sewing ring is slidable mounted on the tubular body(e.g. sewing ring is slidably mounted on the cannula assembly, para. [0040], Figs. 5-6) and the adaptor is flexible and pliable allowing deformation through a cored hole (e.g. para. [0028]), therefore it is inherent that the adaptor with hollow body has a structural configuration that is configured to be introduced distal end first through the hole of the sewing ring. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792